

	

		III

		109th CONGRESS

		1st Session

		S. RES. 66

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. McCain (for himself

			 and Mr. Biden) submitted the following

			 resolution; which was referred to the Committee on Foreign

			 Relations

		

		RESOLUTION

		Urging the Government of the Kyrgyz

		  Republic to ensure a democratic, transparent, and fair process for the

		  parliamentary elections scheduled for February 27, 2005.

	

	

		Whereas on August 31, 1991, the Kyrgyz Republic declared

			 independence from the Soviet Union;

		Whereas the Kyrgyz Republic has been ruled by a single

			 President since gaining independence in 1991 after the collapse of the Soviet

			 Union;

		Whereas President Askar Akaev’s initial years of power

			 were marked by numerous democratic reforms, including the establishment of

			 independent media and opposition party representation in a bi-cameral

			 parliament;

		Whereas in recent years, these democratic reforms have

			 been scaled back or eliminated;

		Whereas today in the Kyrgyz Republic, virtually all major

			 television outlets are controlled or influenced by the President’s family or

			 the state;

		Whereas the political system of the Kyrgyz Republic has

			 been characterized by the Department of State as marred by serious

			 irregularities and its human rights record has been described by the

			 Department of State as poor;

		Whereas in 2002, Government forces shot 4 opposition

			 demonstrators in the southern Aksy region;

		Whereas in 2003, President Akaev called for a referendum,

			 with little notice, on a group of Constitutional amendments, leaving both

			 voters and the opposition unprepared to effectively participate in the

			 vote;

		Whereas the 2003 referendum vote on the Constitutional

			 amendments was not transparent and contained numerous instances of

			 fraud;

		Whereas a genuinely free and fair democratic election

			 requires a period of political campaigning in an environment in which

			 administrative action, violence, intimidation, and detention do not hinder the

			 parties, political associations, or the candidates from presenting their views

			 and qualifications to the citizenry;

		Whereas unimpeded access to television, radio, print, and

			 Internet media on a non-discriminatory basis is fundamental to a genuinely free

			 and fair democratic election;

		Whereas a genuinely free and fair election requires that

			 all eligible citizens be guaranteed the right and effective opportunity to

			 exercise their civil and political rights, including the right to vote, and the

			 right to seek and acquire information upon which to make an informed vote, free

			 from intimidation, undue influence, attempts at vote buying, threats of

			 political retribution, or other forms of coercion;

		Whereas the Government of the Kyrgyz Republic, as a

			 participating state in the Organization for Security and Cooperation in Europe

			 (OSCE), has accepted numerous specific commitments governing the conduct of

			 elections, including the provisions of the Copenhagen Document;

		Whereas reports indicate that authorities within the

			 Kyrgyz government have stepped up repressive activities ahead of the

			 parliamentary elections scheduled for February 27, 2005, including unfairly

			 excluding opposition candidates from running for office, launching new

			 restrictions on freedom of assembly, harassing opposition supporters and civil

			 society activists, publicly warning against a Ukraine scenario,

			 and attempting to equate political opposition with subversion; and

		Whereas the parliamentary elections scheduled for February

			 27, 2005, will provide an unambiguous test of the extent of the commitment of

			 the Kyrgyz authorities to implementing democratic reforms and building a

			 society based on free elections and the rule of law: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)acknowledges and

			 welcomes the strong relationship formed between the United States and the

			 Kyrgyz Republic since the restoration of independence in 1991;

			(2)expresses its

			 strong and continuing support for the efforts of the Kyrgyz people to establish

			 a full democracy, the rule of law, and respect for human rights in the Kyrgyz

			 Republic;

			(3)urges the Kyrgyz

			 Republic to meet its Organization for Security and Cooperation in Europe

			 commitments on democratic elections; and

			(4)urges the Kyrgyz

			 authorities to ensure—

				(A)the full

			 transparency of election procedures before, during, and after the 2005

			 parliamentary elections;

				(B)the right to vote

			 for all eligible citizens of the Kyrgyz Republic;

				(C)unimpeded access

			 by all parties and candidates to print, radio, television, and Internet media

			 on a non-discriminatory basis; and

				(D)the right of

			 opposition parties and candidates to assemble freely, campaign openly, and

			 contest the upcoming elections on an equal basis as all other parties,

			 including the party currently in control of the Parliament.

				

